  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LISA SHOOK, as                     )
Administratrix of the              )
Estate of Zackary Shook,           )
Deceased,                          )
                                   )
        Plaintiff,                 )
                                   )       CIVIL ACTION NO.
        v.                         )        2:18cv1048-MHT
                                   )             (WO)
ANTWAN GILES and CORIZON,          )
LLC,                               )
                                   )
        Defendants.                )

                               ORDER

    It is ORDERED that defendant Corizon, LLC’s motion

(doc.    no.   46),   in   which   it   seeks   the   dismissal   of

so-called “fictitious defendants,” is denied.            The court

will address the issue of such parties separately and

later.       Said defendant should respond to the complaint

in this case to the extent allegations and claims are

made against it.

    DONE, this the 25th day of March, 2020.


                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
